          Case 6:03-cr-06033-DGL Document 498 Filed 07/26/19 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
United States of America,                                            :
                                                                     :
                                              Plaintiff,             :
                                                                     :
                           -against-                                 : Case No. 6:03-cr-06033-DGL
                                                                     : Oral Argument Requested
Chad Marks,                                                          :
                                                                     :
                                              Defendant.             :
                                                                     :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


               NOTICE OF MOTION BY DEFENDANT CHAD MARKS TO
              REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

        PLEASE TAKE NOTICE that, upon the accompanying memorandum of law and upon

all prior pleadings and proceedings herein, the undersigned, attorneys for Defendant Chad

Marks, hereby move this Court for reduction in the Defendant’s sentence pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), and for such other and further relief as the Court may deem just and proper.


Dated: New York, New York                           DEBEVOISE & PLIMPTON LLP
       July 26, 2019

                                                    /s/ Sarah Wolf
                                                    Sarah Wolf
                                                    John Gleeson*
                                                    Marisa Taney*
                                                    919 Third Avenue
                                                    New York, New York 10022
                                                    Tel. (212) 909-6000
                                                    swolf@debevoise.com
                                                    jgleeson@debevoise.com
                                                    mrtaney@debevoise.com
                                                    Attorneys for Chad Marks

                                                    *Application for admission pending
